Bloodworth, J.
There is no complaint of any ruling made during the trial of the case. It is insisted that there is no evidence to support the verdict. A jury is authorized to believe one witness as against many. The credibility of witnesses is a matter exclusively for the jury. Upon a hearing of a motion for a new trial the judge of the trial court who hears the case, has some discretion where there is a conflict of evidence, but this court has none where there is any evidence to support the verdict. As was said in Soell v. State, 4 Ga. App. 337 (3) (61 S. E. 514). “Though the evidence of the defendant’s guilt is weak and unsatisfactory, this court has no jurisdiction to review a finding of the jury upon an issue of fact.”

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.